I N     T H E           C O U R T O F A P P E A L S
                                                                                      A T      K N O X V I L L E
                                                                                                                                     FILED
                                                                                                                                      February 4, 1998

                                                                                                                                Cecil Crowson, Jr.
U N D E R G R O U N D I I ,                         I N C . ,         d / b / a                    )    K N O X C H A N C E R Y Appellate C ourt Clerk
T H E B O I L E R R O O M                                                                          )    C . A . N O . 0 3 A 0 1 - 9 7 0 9 - C H - 0 0 4 2 5
                                                                                                   )
                                P l a i n t i f f - A p p e l l a n t                              )
                                                                                                   )
                                                                                                   )
                                                                                                   )
                                                                                                   )
                                                                                                   )
v s .                                                                                              )    H O N . S H A R O N        B E L L
                                                                                                   )    C H A N C E L L O R
                                                                                                   )
                                                                                                   )
                                                                                                   )
                                                                                                   )
                                                                                                   )
T   H   E     C   I T Y     O   F       K   N O X   V   I L   L   E ,                              )    R E V E R S E D   A N D      R E M A N D E D
T   E   N N   E   S S E E   ;       V   I   C T O   R     A   S   H E ,     M A   Y O R            )
O   F     K   N   O X V I   L L     E   ;     P H   I   L I   P     K E   I T H   ,                )
C   H   I E   F     O F     K N     O   X   V I L   L   E     P   O L I   C E                      )
D   E   P A   R   T M E N   T ;         L   A R R   Y     C   O   X ;     I V A   N                )
H   A   R M   O   N ; C     A R     L   E   E N     M   A L   O   N E ;     N I   C    K           )
P   A   U L   I   S ; W     I L     L   I   A M     P   O W   E   L L ;     J A   C    K C .       )
S   H   A R   P   ; E D       S     H   O   U S E   ;     J   E   A N     T E A   G    U E ;       )
A   N   D     G   A R Y     U N     D   E   R W O   O   D ,       I N     T H E   I    R           )
O   F   F I   C   I A L     C A     P   A   C I T   I   E S   ,                                    )
                                                                                                   )
                                D e f e n d a n t s - A p p e l l e e s                            )



J E R O L D L . B E C K E R & S A M U E L W . B R O W N ,                                                    L o c k r i d g e ,      B e c k e r       &    V a l o n e ,
P . C . , K n o x v i l l e , f o r a p p e l l a n t .


T H O M A S V A R L A N , K n o x v i l l e C i t y L a w D i r e c t o r , C H A R L E S                                                           S W A N S O N    a n d
W I L L I A M A . M Y N A T T , J R . , K n o x v i l l e f o r a p p e l l e e s .
                                                                                            O         P      I        N         I      O      N



                                                                                                                                                                                                M c M u r r a y ,              J .



           I n      t h i s            a c t i o n                  t h e      p l a i n t i f f - a p p e l l a n t                                          ( p l a i n t i f f )                    c h a l l e n g e s

t h e      v a l i d i t y                     o f           a n           o r d i n a n c e                          o f             t h e          C i t y             o f           K n o x v i l l e                 w h i c h

p r o h i b i t s                t h e           p r a c t i c e                      o f                 " b r o w n                  b a g g i n g "                   ( b r i n g i n g                    y o u r        o w n

a l c o h o l i c           b e v e r a g e )                       i n t o          r e s t a u r a n t s ,                                c l u b s         a n d            b u s i n e s s e s               b e t w e e n

t h e     h o u r s             o f      1 : 0 0                 a . m .        a n d             6 : 0 0                 a . m .             M o n d a y           t h r o u g h               S a t u r d a y              a n d

1 : 0 0     a . m .         t o          1 2 : 0 0                 p . m .       o n             S u n d a y s .                           I t       f u r t h e r               m a k e s         i t         u n l a w f u l

f o r     b u s i n e s s e s                        o f           a n y        k i n d                   t o             p e r m i t               o r       a l l o w                a n y       c u s t o m e r             t o

" b r i n g       i n ,          c a r r y ,                p o s s e s s ,                     o r         c o n s u m e                  b e e r          o r         a l c o h o l i c              b e v e r a g e s "

d u r i n g       s p e c i f i e d                        t i m e s           a s              s e t            o u t              a b o v e .              T h e         p r o p r i e t o r s                   o f       t h e

d e s i g n a t e d              p l a c e s                 a r e          a l s o             p r o h i b i t e d                         f r o m         s e l l i n g               a n y      n o n - i n t o x i -

c a t i n g       b e v e r a g e s                        t o       b e        m i x e d                   w i t h                 a n d / o r            c o n s u m e d                w i t h         a l c o h o l i c

b e v e r a g e s           b e t w e e n                   t h e          d e s i g n a t e d                            t i m e s .               T h e         t r i a l            c o u r t         u p h e l d         t h e

v a l i d i t y           o f         t h e          o r d i n a n c e .                              W e         r e v e r s e                   t h e       t r i a l            c o u r t .



            T h e          o r d i n a n c e                        i n        q u e s t i o n                            i s          f o u n d            i n          S e c t i o n                4 . 2        o f       t h e

K n o x v i l l e           C i t y              C o d e             w h i c h              p r o v i d e s                         i n       p e r t i n e n t                  p a r t        a s       f o l l o w s :



            S E C T I O N                1 :         T h a t              S e c t i o n                    4 . 2           b e         e n a c t e d              t o          t h e       C i t y        C o d e

            o f     t h e             C i t y              o f       K n o x v i l l e                          t o        r e a d            a s         f o l l o w s :


            S e c t i o n                4 . 2 :                 T h i s s e c t i o n s h a l l m a k e t h e u n r e g u l a t e d
                                                                 p o s s e s s i o n a n d  c o n s u m p t i o n o f b e e r  a n d

                                                                                                                      2
                                a    l   c o h o l i c b e v                         e r a g e    s        i n r e s t   a u r a n t s , c l u b                       s
                                a    n   d b u s i n e s s e                          s b e t         w e e n t h e        h o u r s o f 1 : 0                         0
                                a    .   m . a n d 6 : 0 0                             a . m .         M o n d a y T h    r o u g h S a t u r d a                      y
                                a    n   d 1 : 0 0 a . m                            . t o               1 2 : 0 0 p .     m . o n S u n d a y                          s
                                u    n   l a w f u l .

( a )                           I    t       i s          u n l a w f u l f o r a n y r e s t a u r a n t , c l u                                      b o r
                                a    n   y          o t h e r b u s i n e s s o f a n y k i n d t o p e                                               r m i t
                                o    r               a l l o w         a n y      c u s t o m e r s ,     p a t r o n s                                   o r
                                i    n   v   i     t e e s t o b r i n g i n , p o s s e s s , o r c o n                                              s u m e
                                b    e   e   r          o r a l c o h o l i c b e v e r a g e s i n s i d e o                                        r o n
                                t    h   e            p r e m i s e s b e t w e e n t h e h o u r s o f                                               1 : 0 0
                                a    .   m   .         a n d 6 : 0 0 a . m . M o n d a y T h r o u g h S a t u                                        r d a y
                                a    n   d           1 : 0 0 a . m . t o 1 2 : 0 0 p . m . o n S u n                                                  d a y s
                                w    h   i   c     h w e r e n o t s o l d b y t h e r e s t a u r                                                    a n t ,
                                c    l   u   b              o r      b u s i n e s s       a s      s e t     f o r t h                                   i n
                                s    u   b   s     e c t i o n ( c ) .

( b )                           I    t       i s             u         n l a w f u l f o r a n y r e s t a u r a n t , c l                         u b o               r
                                a    n   y      o       t h             e r b u s i n e s s t o s e l l a n y n o n - i n                         t o x i              -
                                c    a   t    i n         g               b e v e r a g e s t o b e m i x e d w i t h a                           n d / o              r
                                c    o   n    s u          m e           d w i t h a l c o h o l b e v e r a g e s b e                            t w e e              n
                                t    h   e             h o             u r s       o f     1 : 0 0  a . m .  a n d  6 : 0 0                          a . m             .
                                M    o   n  d a           y               T h r o u g h S a t u r d a y a n d 1 : 0 0 a .                        m . t                 o
                                1    2   :  0 0                p         . m . o n S u n d a y s w h i c h w e r e n o t                             s o l             d
                                b    y     t h          e              r e s t a u r a n t , c l u b o r b u s i n e s s a                         s s e               t
                                f    o   r t h                 i         n s u b s e c t i o n ( c ) .

( c )                           T    h   i   s       s e c t i o n    d o e s       n o t   p                                 r o h i b i t     a              n       y
                                b    u   s   i     n
                                                  e s s     w h i c h   p o s s e s s e s a                                        v a l i d  b e              e       r
                                p    e   r   m     i
                                                  t o r a l c o h o l i c b e v e r a g e                                       l i c e n s e f r              o       m
                                s    e   l   l     i
                                                  n g s u c h b e v e r a g e s t o i                                         t s c o n s u m e                r       s
                                d    u   r   i     n
                                                  g s u c h h o u r s a u t h o r i z e d                                         b y t h e l a                w       s
                                o    f        t h e S t a t e o f T e n n e s s e e a n                                        d o r d i n a n c               e       s
                                o    f       t h e C i t y o f K n o x v i l l e .

                                                                       *                *               *


T h e   p l a i n t i f f           s t a t e s                        i t s   i s s u e s            a s   f o l l o w s :



1 .       T   h   e     T r i a l     C o u r                      t      e r r e       d       i n     r u l i n g  t h      a t          C i t y         o       f
          K   n   o x v i l l e     h a d                          t h e      i n       h e r e n t        p o w e r  t o          e    n a c t        t   h       e
          K   n   o x v i l l e " A n t i                          - B r o w n             B a g g i n g " o r d i n a        n c e      , a s         t   h       e
          S   t   a t e o f T e n n e s s                            e e h a s            e n t i r e l y p r e e m p t       e d      t h e p       o w   e       r
          t   o      r e g u l a t e a l c                          o h o l i c             b e v e r a g e s , p u r s        u a n      t t o        i   t       s
          s   t   a t u t o r y " d u a l                             r e g u l a        t o r y p l a n . "

                                                                                    3
             2 .               T    h    e         T r i a l C o u r t e r r e d i n r u l i n g t h a t D e f e n d a n t C i t y
                               o    f             K n o x v i l l e ' s e x e r c i s e o f i t s p o l i c e p o w e r i n
                               e    n    a       c t i n g t h e " A n t i - B r o w n B a g g i n g o r d i n a n c e " w a s
                               l    a    w       f u l ,      a s     s a i d    o r d i n a n c e   i s   a r b i t r a r y   a n d
                               u    n    r       e a s o n a b l e , d i s c r i m i n a t o r y , a n d o p p r e s s i v e w i t h
                               r    e    s       p e c t t o t h e P l a i n t i f f / A p p e l l a n t .



             O u r           s t a n d a r d                             o f       r e v i e w                i s          d e          n o v o       u p o n             t h e         r e c o r d ,                 w i t h       a

p r e s u m p t i o n                        o f          c o r r e c t n e s s                         o f          t h e         f i n d i n g s                 o f      f a c t            b y       t h e           t r i a l

c o u r t .            N o              p r e s u m p t i o n                            o f          c o r r e c t n e s s                   a t t a c h e s                   t o       c o n c l u s i o n s                   o f

l a w .            S e e           A d a m s                   v .          D e a n            R o o f i n g                 C o . ,         7 1 5          S . W . 2 d               3 4 1 ,          3 4 3           ( T e n n .

A p p .      1 9 8 6 ) .                         U n l e s s                   t h e         e v i d e n c e                     o t h e r w i s e                p r e p o n d e r a t e s                      a g a i n s t

t h e     f i n d i n g s ,                          w e         m u s t               a f f i r m ,                 a b s e n t             a n       e r r o r            o f          l a w .               S e e       R u l e

1 3 ( d ) ,         T e n n e s s e e                          R u l e s               o f      A p p e l l a t e                   P r o c e d u r e .                   I f         t h e     p l a i n t i f f                 i s

e n t i t l e d              t o             a           j u d g m e n t ,                      a p p e l l a t e                       c o u r t s             h a v e          a      d u t y          t o           r e n d e r

j u d g m e n t s                  w h i c h                   t h e            l o w e r             c o u r t              s h o u l d             h a v e             r e n d e r e d .               S e e           e . g . ,

T o o m e y          v .           A t y o e ,                       e t         a l ,          3 2       S . W .                2 5 4       ( T e n n .                1 8 9 5 ) ,            a n d       P e r r y              v .

C a r t e r ,              2 1 9                   S . W . 2 d                   9 0 5           ( T e n n .                  1 9 4 9 ) .                       S e e           a l s o         R u l e               3 6 ( a ) ,

T e n n e s s e e              R u l e s                   o f             A p p e l l a t e                  P r o c e d u r e .



             W e      f i r s t                    s h o u l d                  p o i n t             o u t         t h a t         " a l c o h o l i c                   b e v e r a g e s "                  a n d       b e e r

a r e       n o t ,            u n d e r                       t h e             l a w ,              s y n o n y m o u s .                           " A l c o h o l i c                      b e v e r a g e "                  o r

" b e v e r a g e "                 m e a n s                   a n d            i n c l u d e s                    a l c o h o l ,                s p i r i t s ,                   l i q u o r ,             w i n e          a n d

e v e r y          l i q u i d                      c o n t a i n i n g                         a l c o h o l ,                    s p i r i t s ,                 w i n e             a n d         c a p a b l e                o f

b e i n g      c o n s u m e d                           b y         a         h u m a n             b e i n g ,            o t h e r             t h a n         p a t e n t e d               m e d i c i n e s                 o r

b e e r       w h e r e                      t h e              l a t t e r                    c o n t a i n s                    a n        a l c o h o l i c                       c o n t e n t              o f        f i v e

p e r c e n t          ( 5 % )                     b y         w e i g h t ,                   o r       l e s s .                  T . C . A .             §      5 7 - 4 - 1 0 2 .                     W e           s h o u l d


                                                                                                                       4
e m p h a s i z e          t h a t                t h e      t e r m        " c l u b "            i s    s t a t u t o r i l y           d e f i n e d            i n     t h e     s a m e

s e c t i o n        o f            t h e             C o d e .            T . C . A .             T i t l e       5 7 ,        C h a p t e r       3       g o v e r n s          l o c a l

o p t i o n       a n d         t r a f f i c                i n       i n t o x i c a t i n g                 l i q u o r s .         " A l c o h o l i c               b e v e r a g e "

o r     " b e v e r a g e "                     i s       d e f i n e d        i n         T . C . A .         §    5 7 - 3 - 1 0 1          a s    f o l l o w s :



            5 7 - 3 - 1 0 1 . D e f i n i t i o n s .  — ( a )     W h e n e v e r   u s e d    i n                                                                      t h i s
            c h a p t e r , u n l e s s t h e c o n t e x t r e q u i r e s o t h e r w i s e :

                           (    1    )    (     A )        " A l c o h o l i c       b e v e r a g e "      o r     " b e v e r a                           g e "
                           m    e    a    n     s a n d i n c l u d e s a l c o h o l , s p i r i t s , l i q u                                             o r ,
                           w    i    n    e          a n d      e v e r y      l i q u i d      c o n t a i n i n g     a l c o h                           o l ,
                           s    p    i    r     i t s , w i n e a n d c a p a b l e o f b e i n g c o n s u m e d                                             b y
                           a          h    u     m a n b e i n g , o t h e r t h a n p a t e n t m e d i c i n e                                              o r
                           b    e    e    r         w h e r e t h e l a t t e r c o n t a i n s a n a l c o h o                                             l i c
                           c    o    n    t     e n t o f f i v e p e r c e n t ( 5 % ) b y w e i g h t                                                       o r
                           l    e    s    s     .        N o t w i t h s t a n d i n g a n y p r o v i s i o n t o                                          t h e
                           c    o    n    t     r a r y i n t h i s t i t l e " a l c o h o l i c b e v e r a g e "                                           o r
                           "    b    e    v     e r a g e " a l s o i n c l u d e s a n y l i q u i d p r o d                                               u c t
                           c    o    n    t     a i n i n g d i s t i l l e d a l c o h o l c a p a b l e o f b e                                           i n g
                           c    o    n    s     u m e d b y a h u m a n b e i n g , m a n u f a c t u r e d                                                   o r
                           m    a    d    e         w i t h d i s t i l l e d a l c o h o l i r r e s p e c t i v e                                           o f
                           a    l    c    o     h o l          c o n t e n t .               N o t w i t h s t a n d i n g                                  t h e
                           p    r    o    v     i s i o n s o f t h i s d e f i n i t i o n , p r o d u c t s                                                 o r
                           b    e    v    e     r a g e s c o n t a i n i n g l e s s t h a n o n e h a l f o f                                             o n e
                           p    e    r    c     e n t ( 0 . 5 % ) a l c o h o l b y v o l u m e , o t h e r t                                               h a n
                           w    i    n    e        a s d e f i n e d i n t h i s s e c t i o n , s h a l l n o t                                              b e
                           s    u    b    j     e c t t o r e g u l a t i o n o r t a x a t i o n p u r s u a n t                                             t o
                           c    h    a    p     t e r s 1 - 6 a n d 9 o f t h i s t i t l e .



            I t      i s             a p p a r e n t                 t h a t             t h e       G e n e r a l           A s s e m b l y            h a s       e l e c t e d        t o

r e t a i n       s u b s t a n t i a l ,                      b u t       n o t         e x c l u s i v e ,           c o n t r o l      o v e r         a n d      r e g u l a t i o n

o f     a l c o h o l i c                      b e v e r a g e s .                 T o       i m p l e m e n t             a n d    e x e r c i s e             c o n t r o l        o v e r

a l c o h o l i c              b e v e r a g e s                   t h e       G e n e r a l              A s s e m b l y           c r e a t e d          t h e         A l c o h o l i c

B e v e r a g e                C o m m i s s i o n .                               U n d e r             " l o c a l            o p t i o n , "             c o u n t i e s            a n d

m u n i c i p a l i t i e s                       a r e      e m p o w e r e d               t o     s u b m i t        t h e      q u e s t i o n          o f      p e r m i t t i n g

t h e         m a n u f a c t u r e ,                              r e c e i p t ,                  s a l e ,              s t o r a g e ,              t r a n s p o r t a t i o n ,

                                                                                                     5
d i s t r i b u t i o n                       a n d              p o s s e s s i o n                    o f          a l c o h o l i c                        b e v e r a g e s                  w i t h i n        t h e

t e r r i t o r i a l                   l i m i t s                o f         e a c h .                T . C . A .             §          5 7 - 3 - 1 0 6 .                           T h e        s t a t e       h a s

r e t a i n e d ,              t h r o u g h                     t h e         p o w e r s             d e l e g a t e d                     t o            t h e         A l c o h o l i c           B e v e r a g e

c o m m i s s i o n ,                   t h e      l i c e n s u r e                     a n d         a d m i n i s t r a t i o n                              o f       t h e       l a w s       c o n t a i n e d

i n    C h a p t e r                    4 ,           T i t l e                5 7 ,           p a r t s              1 - 3 .                       T . C . A .              §        5 7 - 4 - 2 0 1 ( a ) ( 2 )

p r o v i d e s            a s          f o l l o w s :



                               (   2    )       T h e c o m                       m i s s i o n                 s h a l l            m      a k      e     r e g u l a             t i o n s ,        n o t
          i   n   c   o    n   s   i    s t e n t w i t h                           t h i s c h               a p t e r          f o         r        c l a r i f y i               n g , i n       t e r -
          p   r   e   t    i   n   g    , c a r r y i n g                          o u t a n d                   e n f o r      c i         n g         t h e t e r                m s o f          t h i s
          c   h   a   p    t   e   r    , f o r e n s u r                        i n g t h e                  p r o p e r           a      n d         o r d e r l y                 c o n d u c     t o f
          b   u   s   i    n   e   s    s b y l i c e n                         s e e s , a n                  d f o r                r     e g      u l a t i n g                 t h e p r        o p e r
          a   d   v   e    r   t   i    s i n g o f a c o                         h o l i c b e                v e r a g e        s           b y        l i c e n s e             e s .



          N o         a u t h o r i t y                          h a s         b e e n          e x p r e s s l y                   d e l e g a t e d                       t o       m u n i c i p a l i t i e s

t o     r e g u l a t e ,                        l i c e n s e                    o r           o t h e r w i s e                         c o n t r o l                    t h e         o p e r a t i o n            o f

b u s i n e s s e s                    r e l a t i n g                   t o       a l c o h o l i c                      b e v e r a g e s                         a s      o p p o s e d           t o        b e e r .

W i t h o u t             q u e s t i o n ,                       a u t h o r i t y                    o v e r             b e e r                  a n d           o t h e r          b e v e r a g e s            n o t

f a l l i n g             w i t h i n                     t h e          d e f i n i t i o n                        o f      " a l c o h o l i c                            b e v e r a g e "              m a y      b e

c o n t r o l l e d                a n d          r e g u l a t e d                     b y          l o c a l            g o v e r n m e n t a l                          a g e n c i e s .



          W e             a r e           n o t             w i l l i n g                t o          s t a t e ,             h o w e v e r ,                         t h a t          t h e       S t a t e        h a s

p r e e m p t e d              t h e            e n t i r e              f i e l d             o f      c o n t r o l               a n d                r e g u l a t i o n               o f      a l c o h o l i c

b e v e r a g e s .                      I n          H      &       L         M e s e n g e r s ,                    I n c .              v .           C i t y           o f       B r e n t w o o d ,            5 7 7

S . W . 2 d       4 4 4            ( T e n n .                   1 9 7 9 )         t h e             S u p r e m e           C o u r t                   s t a t e d :




                                                                                                                6
          T h e C i t y o f B r e n t w o o d w a s o r g a n i z e d , a n d o p e r a t e s
u n d e r , t h e U n i f o r m C i t y - M a n a g e r C o m m i s s i o n . S e c . 6 - 1 8 0 1 ,
e t s e q . , T . C . A . B y § 6 - 1 9 0 1 ( 2 2 ) , t h e c i t y i s a u t h o r i z e d :

                    T o d e f i n        e ,             p r o h i       b i t , a b a        t e , s u p p r e s s , p r e v        e n        t , a      n   d
r   e   g   u   l   a t e      a l l                   a c t s ,                p r a c t i    c e s ,        c o n d u c t ,   b   u s        i n e s     s   ,
o   c   c   u   p   a t i o n s ,        c a l             l i n g s      , t r a d e s        , u s e s o f p r o p e r t y              a     n d a      l   l
o   t   h   e   r      t h i n g s          w h         a t s o e       v e r d e t r           i m e n t a l , o r l i a b l         e           t o      b   e
d   e   t   r   i   m e n t a l ,          t o                t h e         h e a l t h ,         m o r a l s , c o m f o r t ,         s     a f e t      y   ,
c   o   n   v   e   n i e n c e ,        o r              w e l f a      r e o f t h          e i n h a b i t a n t s o f t          h e           c i t   y   ,
a   n   d       t   o e x e r c i         s e               g e n e r      a l p o l i c        e p o w e r s .

          T h i s                b r     o a      d         s t a t u t o r y c o n f e r e n c e o f    p o w e r    d o e s
n o t h i n g m o r                e        t h         a n c o d i f y t h e g e n e r a l r u l e s r e l a t i n g t o
t h e p o l i c e                 p o     w e         r s i n h e r i n g i n T e n n e s s e e m u n i c i p a l i t i e s .
( E m p h a s i s o                u r     s )         .

                 T h e          r i g h t                 t o      e x e r c i s e    t h e     p o l i c e                p o w e r      i s              a   n
a   t   t    r i b u t    e        o f     s o             v e r e i g n t y ,     n e c e s s a r y      t o                p r o t e c t             t   h   e
p   u   b   l i c s         a f e t y , h                 e a l t h , m o r a l s , a n d w e l f a                   r e , a n d i s                      o   f
v   a   s   t a n d          u n d e f i n e                d e x t e n t . D a v i s v . A l l e n ,                     4 3 T e n n . A              p   p   .
2   7   8   , 3 0 7            S . W . 2 d                 8 0 0 ( 1 9 5 7 ) . I n e x e r c i s i n                   g t h i s r i g                 h   t   ,
m   u   n   i c i p a     l i t i e s h                  a v e w i d e d i s c r e t i o n a n d                        b r o a d p o w e              r   s   .
P   o   r   t e r v       . P a r i s ,                      1 8 4 T e n n . 5 5 5 , 2 0 1 S . W . 2                   d 6 8 8 ( 1 9 4                7 ) .



W e         f i n d       f u r t h e r                 g u i d a n c e            f r o m      t h e   f o l l o w i n g :



               S t a t e a n d l o c a l g o v e r n m e n t s p o s s e s s a n                                                    i n h        e r e n t
p   o   w e r ,        i . e .   p o l i c e       p o w e r ,       t o      e n a c t       r e                                   a s o        n a b l e
l   e   g i s l a t i o n f o r t h e h e a l t h , s a f e t y , w e l f a r e , m o                                                r a l         s , o r
c   o   n v e n i e n c e o f t h e p u b l i c . S e e N a s h v i l l e , C & S t                                                     . L         . R y .
v   .      W a l t e r s , 2 9 4 U . S . 4 0 5 , 5 5 S . C t . 4 8 6 , 7 9 L .                                                           E d     . 9 4 9
(   1   9 3 5 ) ; E s t r i n v . M o s s , 2 2 1 T e n n . 6 5 7 , 4 3 0 S . W                                                     . 2 d             3 4 5 ,
3   4   8 ( T e n n . 1 9 6 8 ) , a p p e a l d i s m i s s e d , 3 9 3 U . S . 3 1                                                   8 ,          8 9 S .
C   t   . 5 5 4 , 2 1 L . E d . 2 d 5 1 3 ( 1 9 6 9 ) ; S t a t e v . S o w                                                         d e r        , 8 2 6
S   .   W . 2 d       9 2 4 ,  9 2 7      ( T e n n .      C r i m .     A p p .      1 9 9 1 ) ,                                          a     p p e a l
d   i   s m i s s e d , ( T e n n . 1 9 9 2 ) , c e r t . d e n i e d , 5 1 0 U . S .                                                  8 8 3         , 1 1 4
S   .     C t . 2 2 9 , 1 2 6 L . E d . 2 d 1 8 4 ( 1 9 9 3 ) .                   ( E m p h a s i                                    s o          u r s ) .




                                                                                       7
             M a r t i n               v .          B e e r          B d .        f o r        D i c k s o n ,                 9 0 8         S . W . 2 d             9 4 1         ( T e n n .                 A p p .

1 9 9 5 )        i s         a l s o          i n s t r u c t i v e                    a s         i t         r e l a t e s           t o      t h e       i n t e r p r e t a t i o n                              o f

m u n i c i p a l              o r d i n a n c e s :



                            T h e                c o u r t s      p r e s u m e      t h a t o r d i n a n c e s                                                  e n a c t e d                      i   n
             a   c   c o r d a n         c e        w i t h a l o c a l g o v e r n m e n t ' s p o l i c                                                    e        p o w e r                a     r   e
             v   a   l i d a n          d c o n s t i t u t i o n a l . R i v e r g a t e W i n e & L                                                        i q u o r s , I                   n     c   .
             v   .      C i t y               o f G o o d l e t t s v i l l e , 6 4 7 S . W . 2 d a t                                                              6 3 4 . T h                 u     s   ,
             p   e   r s o n s              c h a l l e n g i n g a n o r d i n a n c e o n s u b s                                                            t a n t i v e                   d     u   e
             p   r   o c e s s             g r o u n d s h a v e t h e b u r d e n o f p r o v i                                                            n g t h a t                        t     h   e
             o   r   d i n a n c         e          i s      n o t       r e a s o n a b l y   r e l a t e d     t                                              o       a       v a            l     i   d
             g   o   v e r n m e         n t a l p u r p o s e . R i v e r g a t e W i n e & L i q u                                                        o r s , I n c .                          v   .
             C   i   t y o f                 G o o d l e t t s v i l l e , 6 4 7 S . W . 2 d a t 6 3 4                                                        ; F r i t t s                          v   .
             W   a   l l a c e ,               7 2 3 S . W . 2 d a t 9 5 0 .



             W e         a r e          o f           t h e           o p i n i o n                t h a t ,           i n       t h i s          c a s e ,             a s           i n            M a r t i n ,

s u p r a ,          t h e       p l a i n t i f f s                      h a v e      f a i l e d               t o    c a r r y            t h e i r       b u r d e n                 o f         p r o v i n g

t h a t          t h e           o r d i n a n c e                         i s         n o t              r e a s o n a b l y                   r e l a t e d                  t o             a             v a l i d

g o v e r n m e n t a l                        p u r p o s e .                              T h i s              c o n c l u s i o n ,                     h o w e v e r ,                         i s             n o t

d i s p o s i t i v e              o f          t h i s             a p p e a l .



             T h e       o r d i n a n c e ,                        u n d e r        c o n s i d e r a t i o n                       h e r e ,      p l a c e s               t h e         o n u s            u p o n

t h e       p r o p r i e t o r                     o f       a n         a f f e c t e d                b u s i n e s s              t o      a s c e r t a i n                   w h e t h e r                   h i s

c u s t o m e r s              a r e          i n         p o s s e s s i o n                 o f         a l c o h o l i c                 b e v e r a g e s                u p o n           e n t e r i n g

t h e      b u s i n e s s               p r e m i s e s .                       I n t e n t             o r      k n o w l e d g e              t h a t         a      c u s t o m e r                      i s     i n

p o s s e s s i o n              o f          a l c o h o l               i s       n o t      a         p a r t       o f      t h e         o r d i n a n c e .                        T h e r e f o r e ,

s i m p l e          p o s s e s s i o n                    b y       a      p a t r o n            o f         a n    a l c o h o l i c                b e v e r a g e                  o r         b e e r         o n

t h e      p r e m i s e s              o f         t h e         b u s i n e s s             s u b j e c t s                t h e      p r o p r i e t o r                  t o         l i a b i l i t y .

I n       a d d i t i o n ,                  t h e        p h r a s e               " n o n - i n t o x i c a t i n g                          b e v e r a g e s                   t o         b e           m i x e d


                                                                                                           8
w i t h      a n d / o r                           c o n s u m e d          w i t h         a l c o h o l i c                       b e v e r a g e s , "                 i s       a      p r o h i b i t i o n

t h a t          i s                   s o               b r o a d        t h a t           i t           e n c o m p a s s e s                        a l l          p o t a b l e                 l i q u i d s ,

i n c l u d i n g                       w a t e r .                  L i t e r a l l y             c o n s t r u e d ,                      t h e      o r d i n a n c e                 r e q u i r e s        t h e

b u s i n e s s                        t o           a s c e r t a i n              t h e           i n t e n d e d                       u s e       o f       a          n o n - i n t o x i c a t i n g

b e v e r a g e                       b e f o r e              a      s a l e       c a n          b e      m a d e                 t o       t h e         c o n s u m e r .                     A g a i n ,     n o

i n t e n t                o r           k n o w l e d g e                 i s      r e q u i r e d                    o n          t h e         p a r t       o f         t h e          b u s i n e s s        t o

c o n s t i t u t e                          a      v i o l a t i o n .               W e         a r e     o f             t h e         o p i n i o n        t h a t            t h e       o r d i n a n c e ,

a s       w r i t t e n ,                          i s       o v e r l y         b r o a d          t o       t h e               e x t e n t           t h a t           i t      i s       u n d u l y        a n d

o v e r l y            v a g u e .



              T h e                      p r i n c i p l e s                      g u i d i n g                       u s             c o n c e r n i n g                       v a g u e n e s s               a r e

e s t a b l i s h e d                               b y       D a v i s - K i d d                 B o o k s e l l e r s ,                           i n c .         v .         M c W h e r t e r ,             8 6 6

S . W . 2 d            5 2 0                     ( T e n n . 1 9 9 3 ) :



                                           T h e s t a n d a r d n o r m a l l y u s e d i n d e t e r m i n i n g i f                                                                                    a
             s   t     a     t         u t e i s v a g u e , i s w h e t h e r " m e n o f c o m m o n i n t e l l i g e n                                                                            c   e
             m   u     s     t               n e c e s s a r i l y       g u e s s    a t     i t s     m e a n i n g . "      S e e ,     e . g                                                      .   ,
             B   r     o      a         d r i c k v . O k l a h o m a , 4 1 3 U . S . 6 0 1 , 6 0 7 , 9 3 S . C                                                                                       t   .
             2   9     0     8         , 2 9 1 3 , 3 7 L . E d . 2 d 8 3 0 ( 1 9 7 3 ) ; L e e c h , 5 8 2 S . W .                                                                                    2   d
             a   t          7         4 6 . [ L e e c h v . A m e r i c a n B o o k s e l l e r s A s s ' n , I n c . , 5                                                                             8   2
             S   .     W     .         2 d 7 3 8 ( T e n n . 1 9 7 9 ) ] . I f a s t a t u t e i s t o a v o                                                                                          i   d
             u   n     c     o         n s t i t u t i o n a l v a g u e n e s s , i t m u s t " d e f i n e t h e c r i m i n                                                                        a   l
             o   f     f     e         n s e        w i t h      s u f f i c i e n t      d e f i n i t e n e s s      t h a t       o r d i n a                                                      r   y
             p   e     o     p         l e c a n u n d e r s t a n d w h a t c o n d u c t i s p r o h i b i t e d a n d                                                                              i   n
             a                    m      a n n e r       t h a t       d o e s     n o t       e n c o u r a g e      a r b i t r a r y        a                                                      n   d
             d   i s c                 r i m i n a t o r y e n f o r c e m e n t . " K o l e n d e r v . L a w s o n , 4                                                                              6   1
             U   . S .                     3 5 2 , 3 5 8 , 1 0 3 S . C t . 1 8 5 5 , 1 8 5 8 , 7 5 L . E d . 2 d 9                                                                                    0   3
             (   1 9 8                 3 ) ( c i t a t i o n s o m i t t e d ) .

                                          A l t h o u g h t h e d                  o c t r i n e               f o        c u       s e s b o t h o n a c t                     u a l       n o   t i c   e
             t   o      c             i t i z e n s a n d a r b                   i t r a r y e             n f        o r       c e m e n t , t h e S u p                      r e m     e C     o u r   t
             h   a    s                 r e c o g n i z e d t h a                    t t h e m                o r        e           i m p o r t a n t a s p e                   c t       o f      t h   e
             v   a    g u              e n e s s d o c t r i n e                      i s n o t              a c        t u       a l n o t i c e , b u t                         t h    e o      t h e   r
             p   r    i n              c i p l e e l e m e n t o                    f t h e d o               c t        r i       n e - t h e r e q u i r                      e m e     n t     t h a   t
             a       l e              g i s l a t u r e e s t a b                   l i s h m i n               i m        a l         g u i d e l i n e s t o                  g o v     e r n     l a   w

                                                                                                               9
          e n f o r c e m e n t . S e e S m i t h v . G o g u e n , 4 1 5                                                             U . S .            a t      5 7 4 ,      9 4       S .
          C t . a t 1 2 4 7 - 1 2 4 8 .      ( E m p h a s i s o u r s ) .



          T h e     o r d i n a n c e                   d o e s         n o t      e s t a b l i s h                  m i n i m a l                    g u i d e l i n e s ,                 o r   f o r

t h a t   m a t t e r ,               a n y      g u i d e l i n e s               f o r             i t s        e n f o r c e m e n t .                           W e     a r e        g r e a t l y

i n f l u e n c e d            i n          r e a c h i n g             o u r       c o n c l u s i o n                   b y               t h e            t e s t i m o n y               o f   t h e

d e f e n d a n t ,        P h i l i p            K e i t h ,           C h i e f          o f            t h e    K n o x v i l l e                    P o l i c e         D e p a r t m e n t .



          U p o n         e x a m i n a t i o n                   b y      t h e         p l a i n t i f f ,                       t h e            f o l l o w i n g            q u e s t i o n s

w e r e   a s k e d        a n d            C h i e f       K e i t h           g a v e             t h e         i n d i c a t e d                  r e s p o n s e s .



          Q .         T    h    e q u e s t i o n i                       s :          C h       i e       f , u n d e        r         y    o u     r           r e a d i n g       a n d
                      a    p    p l i c a t i o n o f                       S e c t     i o       n           4 . 2 A , w         h a t         i     s          a c l u b r         e s -
                      t    a    u r a n t o r o t h                     e r b u           s i       n e       s s g o i n         g t        o         h a      v e t o d o            t o
                      m    a    k e s u r e i t d o                      e s n o        t       p e       r m i t o r              a l l     o w         b   r o w n b a g g         i n g
                      o    f        a l c o h o l  o r                         b e e      r           t     o      b e    c         o n d     u c     t e     d        o n     t h   e i r
                      p    r    e m i s e s ?

          A .         W    e l       l ,            o n e , t h e y w o u l d h a v e t o a s k t h e p e o p l e c                                                            o m i     n g
                      i    n ,                 i f t h e y v i s i b l y c a n s e e p a c k a g e s c o n t a                                                                 i n i     n g
                      a    l c       o     h o l i c b e v e r a g e s , n o t t o b r i n g t h e m i n .                                                                         T h   a t
                      w    o u        l      d b e w h a t w e t h i n k a p r u d e n t p e r s o n w o u l                                                                   d s       a y
                      —        w       o      u l d d o .         S e c o n d l y , a s m u c h a s w e d o t o d                                                             a y        i n
                      a    l l                  r e g u l a t e d e s t a b l i s h m e n t s , w e c o a c h a n d                                                                w a   r n
                      o    p e        r     a t o r s a n d m a n a g e r s w h a t i s a v i o l a t i o n a                                                                  n d       i f
                      i    t         i     s p e r s i s t e n t o r t h e r e ' s a p a t t e r n o r t h e r                                                                   e ' s     a
                      d    i r        e     c t d e m o n s t r a t i o n o f c o n t e m p t f o r t h e o r d i n                                                             a n c    e ,
                      t    h e        n           w e m o v e t o a d i f f e r e n t d i r e c t i o n .

          Q .         S    o    ,           t h e r e f o     r e ,       i t    i s   y o u r u n d e r s t a n d i n g t                                                       h e n        ,
                      C    h    i  e f        , t h a t           w i t h r e s p e c t t o e v e r y r e s t a u r a n                                                         t i           n
                      t    h    i  s            t o w n t       h a t i s o p e n e d p a s t o n e a . m . , e                                                                  v e r        y
                      r    e    s  t a        u r a n t ,      e v e r y n i g h t c l u b , e v e r y b u s i n e s s ,                                                         t h a        t
                      t    h    e  y          a r e g o i       n g t o h a v e t o a s k e v e r y p a t r o n o n                                                                t h        e
                      p    r    e  m i         s e s w h e       t h e r o r n o t t h e y a r e c a r r y i n g a f                                                             l a s        k
                      o    f      a l        c o h o l i c        b e v e r a g e s o r a b o t t l e o f b e e r ; i s                                                          t h a        t
                      c    o    r r e         c t ?




                                                                                                1 0
A .   Y   o   u        m i g h t              h a v e i t                 p o s t e d , m u               c h       l i k e w e d o                      w    i t     h
      f   i   r   e   a r m s i           n a l c o h o l -              s e r v i n g e s t               a b l   i s h m e n t s , t h               a t      n     o
      a   l   c   o   h o l i c            b e v e r a g e s                a r e p e r m i t            t e d        t o b e b r o u g              h t        i     n
      a   f   t   e   r o n e              o ' c l o c k .                 T h a t w o u l d                 b e     a r e a s o n a b l             e        a n     d
      p   r   u   d   e n t r e             q u e s t .

Q .   A n d w h a t a b o u t i f p e o p l e c o m e o n t o t h e p r e m i s e s
      b e f o r e o n e o ' c l o c k , c a n t h e y b r o w n b a g b e f o r e o n e
      o ' c l o c k ?

A .   Y e s .

Q .   A   n   d       w h a t            h a p p e n s i f s o m e o                         n e     i s o n t h e p r e                     m i     s e s a t
      1   2   :   3   0 w i           t h a b r o w n b a g o                            f        a l c o h o l i c b e v e                r a      g e a n d
      s   t   a   y   s o n              t h e p r e m i s e s p a s                         t o n e o ' c l o c k , m                       u s     t t h e y
      t   h   e   n      b e           a s k e d t o d i s p o s e                             o f t h a t , t h a t b                      r o     w n b a g
      l   i   q   u   o r ,            i n o r d e r n o t t o                                b e i n v i o l a t i o n                        o   f t h i s
      o   r   d   i   n a n c        e ?

A .   S   i   n   c e t h e y c a n '                          t     b r i     n g           i t i n , i f t h e y a r e i n
      p   o   s   s e s s i o n o f i t                         , I w         o u l     d a s s u m e t h a t t h a t w o u l d
      r   e   q   u i r e t h e m t o                            m o v e         i t      t o a d i f f e r e n t l o c a t i o n
      t   h   a   n o n t h e p r e m                          i s e s t        h e m    s e l v e s .

Q .   W   e   l   l ,     w i t h                   r e s p         e c t       t o          i f    s o m e o n e  c o m e s                           t o            a
      r   e   s   t a u r a n t w i                  t h a              b o t t l e      o f w i n e i n a b r o w n b a                               g a        n   d
      t   h   a   t r e s t a u r                  a n t              a l l o w s         t h e m t o s e r v e t h a t                                  w i      n   e
      p   r   i   o r t o o n e                    a . m .         , a t o n e              a . m . m u s t t h a t r e s t a                        u r a        n   t
      t   h   e   n c o n f i s c a                  t e t          h a t b o t t         l e o r t e l l t h e p e r s o n                              t h      e   y
      m   u   s   t h a v e t o                        p u t           t h e b o t      t l e a w a y o r h a v e t o                                l e a        v   e
      t   h   e     p r e m i s e s                   i n o          r d e r t o           b e i n c o m p l i a n c e w i t                          h t         h   e
      o   r   d   i n a n c e ?

A .   I t h           i    n    k t      h e y      w o u l d h a v e t o t a k e s o m e s t e p s t o g a i n
      c o n t          r    o    l o      f t h     e b e v e r a g e .    T h e y c h e c k c o a t s a t m a n y
      r e s t          a    u    r a n     t s ,      I ' m s u r e t h e y c a n c h e c k a b o t t l e o f
      u n f i          n    i    s h e     d w i     n e .

Q .   S   o       i n i t i a             l l y , t h e n , t h e                      r e q u i r e m e n t ,               a s        y o u     s e e       i   t   ,
      i   s         t h a t              t h e r e h a s t o                       b e a n o t i c e                        p l a      c e d        o n       a   l   l
      e   s   t    a b l i s h              m e n t s ,      r e s t a               u r a n t s ,        n i g            h t c      l u b s     ,           a   n   d
      b   u   s    i n e s s               o p e n e d p a s t o n                  e a . m . t h a t p                   r o h      i b i t     s b      r   o   w   n
      b   a   g    g i n g e               s e n t i a l l y a n d                  t h a t , n u m b e r                  t w o      , I       b e l     i   e   v   e
      y   o   u       s a i d                 t h a t t h e o w n e                  r s o f t h e s e                   e s t      a b l i     s h m     e   n   t   s
      m   u   s    t a s k                   a l l c u s t o m e r s                    i f t h e y a r e                c a r      r y i n     g t       h   e   s   e
      b   e   v    e r a g e s              ; i s t h a t c o r r                     e c t , s i r ?

A .    I f         t h e y           s e e      t h e m             c a r r y i n g            t h e m       a f t e r        o n e        o ' c l o c k .


                                                                             1 1
Q .   I   f t h             e y    d o n ' t                 s e   e        t    h e m       c a r r y i n g t h e m , m u s t t h e y
      e   n g a g       e      i n a s e                  a r c         h i       n o r     d e r t o p r o t e c t t h e m s e l v e s
      s   o a s             n o t t o h a                  v e          b e e    n f o     u n d p e r m i t t i n g o r a l l o w i n g
      t   h e s e            b e v e r a g e             s t           o b      e o n          t h e p r e m i s e s ?

A .   N o ,     I    d o n ' t                          t h i n k                t h a t       i s       —          I         t h i n k         t h a t                   i s
      u n r e a s o n a b l e .                          . . .

Q .   N   o   w   ,        a s t o t h e                           e s t a b l i s h m e n t s                 w h i c h          o p e r a      t e a f              t e r
      o   n   e        o ' c l o c k i n                          t h e m o r n i n g , i s                        i t y       o u r c o          n t e n t           i o n
      t   h   a   t          u n d e r n e a t                 h        t h i s    s t a t u t e                    t h a t          t h e r   e        i s             n o
      r   e   q   u    i r e m e n t o f                            a s e a r c h o r a                           f r i s     k a n d               t h a t             i f
      s   o   m   e    o n e s h o u l d                          c o n s u m e a b r o w n                        b a g       b e v e r a       g e a f              t e r
      o   n   e         a . m . a n d t                      h e p r o p r i e t o r o                       f t h e              e s t a b      l i s h m            e n t
      d   i   d       n o t k n o w t h                          a t t h e y b r o u g h t                      i t o n            t h e p        r e m i s           e s ,
      t   h   a   t       t h e r e w o u l                   d b e n o v i o l a t i o                       n o f t           h i s o r         d i n a n           c e ?

A .   T   h   a t '     s            n o       t t h e           i n t e n t .     W h a t                   w e            w o u l d       s a y            i f          a   n
      o   f   f i c     e r              w     i t n e s s     e d t h a t , t h e                     o f f i          c e r w o       u l d            a      d v   i   s   e
      t   h   e m         a n       a g       e r o r           t h e b a r t e n d e r                    w h o             w a s s     e r v i     n        g       t   h   e
      m   i   x e r         w     h a        t w a s          t a k i n g p l a c e a                   n d w             o u l d e       x p e c        t        t   h   e   m
      t   o      t a     k e           r      e a s o n a     b l e a c t i o n t o                      s e c u           r e t h e         a l c       o      h o   l   i   c
      b   e   v e r     a g       e          o r a s k            t h e p a t r o n t o                     d e p        a r t .

Q .   W   e   l   l ,      a             f o l l o w        - u p q u e            s t i o n :              A r e y o u               s a y i n g               t h a         t
      t   h   e     f   i r s           t    v i e w            o r t h e             f i r s t       d r i n k i s                f o r f r e                e , i           n
      o   t   h   e r          w       o r d s ,               i f        a         p o l i c e            o f f i c e r               i s      o n               t h         e
      p   r   e   m i   s e s           , s e e s              s o m e b o d         y p u l l           o u t a f l a              s k , t h e                n t h          e
      o   w   n   e r        i       s        t o l d              t o      h a     v e      t h a     t       p e r s o n              r e m o v e               t h         e
      b   e   v   e r   a g e               b e f o r        e         t h e y          b e      c   i t e d         u n d e         r n e a t h                t h i         s
      o   r   d   i n   a n c           e ?

A .   N   o   , t h e r e w o u l d b e o t h e r f a c t o r s i n v o l v e d , t h e
      o   f   f i c e r ' s k n o w l e d g e o f t h e e s t a b l i s h m e n t , w h e t h e r
      t   h   e r e w a s a p a t t e r n o f a b u s e , a n u m b e r o f i s s u e s
      l   i   k e t h a t .

Q .   S   o t h e d i s c r                         e t i o n            t o   e n f o r c e t h e                  s t     a t u t e      w o      u l d n               o   t
      b   e b a s e d u p                            o n t h            e l a n g u a g e o f                          t   h e s t a          t u    t e b                u   t
      r   a t h e r u p o n                         t h e a c            t i o n s o f t h e p o                     l i     c e r i n          t   e r m s               o   f
      h   i s o r h e r k                          n o w l e d           g e o f t h e e s t a b                    l i     s h m e n t     ;       i s t h               a   t
      c   o r r e c t ?

A .   T h a t ' s                 w h a t           t h e       o r d i n a n c e             r e q u i r e s .




                                                                                  1 2
            C h i e f               K e i t h ' s                 t e s t i m o n y                f u r t h e r            c o n t i n u e s               a l o n g         t h e          l i n e s       s e t

o u t      a b o v e .                       I n          s u m          a n d           s u b s t a n c e ,                t h e            t e s t i m o n y            r e f l e c t s                  t h a t

w h e t h e r           a          c i t a t i o n                 i s          i s s u e d          i s      i n      t h e            o f f i c e r ' s           d i s c r e t i o n .                      W e

a r e      o f          t h e              o p i n i o n                   t h a t          i f       t h e          C h i e f               o f      P o l i c e          i s              u n a b l e        t o

a r t i c u l a t e                 a n y           o b j e c t i v e                    g u i d e l i n e s               t o         b e     f o l l o w e d          i n           e n f o r c e m e n t

o f     t h e          o r d i n a n c e ,                        t h e n          i t       m u s t         b e       a s s u m e d                " t h a t       o r d i n a r y                    p e o p l e

c a n     [ n o t ]                u n d e r s t a n d                         w h a t      c o n d u c t             i s         p r o h i b i t e d              a n d          i n          a       m a n n e r

t h a t d o e s               n o t          e n c o u r a g e                    a r b i t r a r y a n d d i s c r i m i n a t o r y e n f o r c e m e n t . "

F u r t h e r ,              i t       i s          i m p e r m i s s i b l e                       t o      a l l o w            a n        o r d i n a n c e          t o           b e          e n f o r c e d

a t      t h e              d i s c r e t i o n                      o f           a n       i n d i v i d u a l                       p o l i c e          o f f i e r .                   T h u s ,        t h e

o r d i n a n c e                  f a i l s              t h e      s t a n d a r d                 s e t         o u t         i n         D a v i s - K i d d ,              s u p r a .                " M e n

o f     c o m m o n            i n t e l l i g e n c e                            m u s t         n e c e s s a r i l y                  g u e s s         a t    i t s         m e a n i n g "              a n d

t h e      o r d i n a n c e                        i s           u n a c c e p t a b l y                    v a g u e             f o r           f a i l u r e          t o           " e s t a b l i s h

m i n i m a l               g u i d e l i n e s                          t o           g o v e r n           l a w          e n f o r c e m e n t . "                            F u r t h e r ,               w e

b e l i e v e                t h a t               t h e            o r d i n a n c e ,                    a s         w r i t t e n                 i s         u n r e a s o n a b l e                     a n d

o p p r e s s i v e                  a s           a p p l i e d                 t o      t h e       a f f e c t e d                   b u s i n e s s e s .                   I n          R i v e r g a t e

W i n e s ,        s u p r a                 i t          i s      s a i d :



                               W h i         l e r e c o g n i z i n g t h e                                   b r o a d p o w e r s o f t h e s t a                                         t e       -
            a    n d        m u n i         c i p a l i t i e s e x e r c i s i                              n g p o w e r p u r s u a n t t o s t a                                         t u t     e
            -      t    o r e s             t r i c t , r e g u l a t e , o r                                    t o p r o h i b i t a l t o g e t h e r ,                                     t h     e
            s    a l     e o f                 l i q u o r , t h e c o u r t                                  h e l d t h a t , h o w e v e r a b s o                                        l u t     e
            t    h e         p o l i         c e p o w e r m a y b e , t h                                      e e x e r c i s e o f t h a t p o w e                                        r i       s
            s    u b     j e c t           t o t h e i m p l i e d l i m i t                                   a t i o n o f r e a s o n a b l e n e s s .                                     T h     e
            p    o l      i c e               p o w e r        d o e s      n o t                            i n c l u d e         t h e     a u t h o r i t y                                   t     o
            p    r o     m u l g a           t e         a n d         e n f o r c e                                 r e g u l a t i o n s        w h i c h                                    a r     e
            u    n r     e a s o n           a b l e , o p p r e s s i v e o r                                    d i s c r i m i n a t o r y .

R i v e r g a t e              W i n e s                  a t      p a g e             1 7 1 .




                                                                                                           1 3
             W e      d o         n o t                m e a n          t o             i m p l y          t h a t            t h e r e            c a n         b e          n o          r e g u l a t i o n               o f

b r o w n           b a g g i n g .                         O r d i n a n c e s                          r e g u l a t i n g                       t h e          s a l e                   o f         a l c o h o l i c

b e v e r a g e s                h a v e                 b e e n              c o n s i s t e n t l y                          u p h e l d                 w h e r e                t h e y            b e a r           s o m e

r e l a t i o n           t o         a         l e g i t i m a t e                      i n t e r e s t                p r o t e c t a b l e                    b y         t h e          p o l i c e           p o w e r ,

a n d       t h e         r e g u l a t i o n                         i s           n o t          u n r e a s o n a b l e                        o r        o p p r e s s i v e                       a s       t o       t h e

l i c e n s e e .                R i v e r g a t e                      W i n e             a n d         L i q u o r s               v        G o o d l e t t s v i l l e ,                          6 4 7      S . W . 2 d

6 3 1       ( T e n n .                   1 9 8 3 ) ;                 M e t r o                 G o v e r n m e n t                       o f       N a s h v i l l e                        a n d           D a v i d s o n

C o u n t y         v .         M a r t i n ,                  5 8 4              S . W . 2 d             6 4 3         ( T e n n .               1 9 7 9 ) .                 I t          h a s        b e e n          h e l d

p e r m i s s i b l e                     t o         l i m i t         t h e            i s s u a n c e                o f       l i q u o r              l i c e n s e s                  t o       o n e      f a m i l y

t o     t w o         l i c e n s e s ,                         P a r k s                 v .           A l l e n ,            4 2 6             F . 2 d         6 1 0              ( 1 9 7 0 ) ;                a n d       t o

p r o h i b i t            a     l i c e n s e d                      r e t a i l e r                    f r o m         s e l l i n g               c h i l l e d                  o r       r e f r i g e r a t e d

a l c o h o l i c               b e v e r a g e s ,                         R i v e r g a t e                    W i n e          &        L i q u o r s               v .          G o o d l e t t s v i l l e ,

6 4 7    S . W . 2 d              6 3 1               ( T e n n .                 1 9 8 3 ) .



             T h e r e             i s                n o           q u e s t i o n                     b u t          t h a t             a       l o c a l             g o v e r n m e n t                       h a s       a

l e g i t i m a t e                i n t e r e s t                          i n          d i m i n i s h i n g                        t h e         n u m b e r                o f           i n c i d e n t s               o f

p u b l i c         d r u n k e n n e s s                           a n d         t h e         n u m b e r             o f     i n t o x i c a t e d                        d r i v e r s              o p e r a t i n g

w i t h i n           t h e                     c i t y              l i m i t s .                      S e e           R i v e r g a t e                       W i n e               &             L i q u o r s            v .

G o o d l e t t s v i l l e ,                               6 4 7           S . W . 2 d                 6 3 1          ( T e n n .                1 9 8 3 ) .                T h i s              i n t e r e s t            i s

f u r t h e r e d                b y                 o r d i n a n c e s                        w h i c h              r e g u l a t e                  t h e          s a l e                o f        b e e r           f o r

o n - p r e m i s e s                       c o n s u m p t i o n ,                               o f           w h i c h                 t h e          a n t i               " b r o w n                   b a g g i n g "

o r d i n a n c e               i s              a          p a r t .               F o r           e x a m p l e ,                   M e t r o p o l i t a n                         C o d e            o f           L a w s ,

S e c t i o n         5 - 1 - 1 8 . 3                       p r o v i d e s                 t h a t          p e r m i t s                 t o     s e l l         b e e r                f o r       o n - p r e m i s e

c o n s u m p t i o n                     s h a l l           n o t          b e         i s s u e d            e x c e p t               t o      e s t a b l i s h m e n t s                          t h a t          h a v e

s e a t i n g             c a p a c i t y                      f o r              2 5       p e r s o n s                 a n d            w h e r e            m e a l s                  a r e        r e g u l a r l y

                                                                                                                 1 4
s e r v e d .                  T h i s                r e q u i r e m e n t                     i n c r e a s e s                    t h e              l i k e l i h o o d              o f         j o i n t

c o n s u m p t i o n                          o f            f o o d               a n d          a l c o h o l                   a n d            t h e r e b y                  l e s s e n s         t h e

i n t o x i c a t i n g                        e f f e c t                  o f       t h e          a l c o h o l                 c o n s u m e d                o n        t h e       p r e m i s e s .

M e t r o p o l i t a n                       G o v e r n m e n t                    a l s o        h a s         a n       o r d i n a n c e                  w h i c h      p r o h i b i t s          t h e

s a l e             o f           b e e r                t o               a n y            p e r s o n                 w h o         i s               a l r e a d y              i n t o x i c a t e d .

M e t r o p o l i t a n                        C o d e           o f             L a w s ,         S e c t i o n                5 - 1 - 2 3 . 3 ( j ) .                    S t a t e       l a w       a l s o

p r o h i b i t s                 t h e              s a l e         o f          m i x e d        d r i n k s ,                 w h i c h          a r e         o n l y          l e g a l l y       s o l d

f o r           o n - p r e m i s e                             c o n s u m p t i o n ,                           t o              a n y o n e                  w h o          i s         " v i s i b l y

i n t o x i c a t e d , "                        T . C . A .                §       5 7 - 4 - 2 0 3 .                   T h e s e          r e q u i r e m e n t s                   e v i d e n c e       a n

a w a r e n e s s                 o n          b e h a l f                 o f       t h e         g o v e r n m e n t s                    t h a t            t h e       c o n s u m p t i o n           o f

a l c o h o l             t o         t h e          p o i n t         o f         i n t o x i c a t i o n                      i m p a c t s            o n     t h e      g e n e r a l          h e a l t h

a n d     w e l f a r e                  o f          t h e          c o m m u n i t y .



            I n               t h e       c a s e              o f         M e t r o p o l i t a n                      g o v ' t           v .         S h a w ,          7 2 1       S . W . 2 d       7 9 9

( T e n n .               1 9 8 6 ) ,                  t h e           c o u r t             i n       d i s c u s s i n g                        a n          a n t i - b r o w n             b a g g i n g

o r d i n a n c e                 m a d e             t h e          f o l l o w i n g              o b s e r v a t i o n :



                                  I n     t h i s       c a s e ,     t h e r e  i s   e v i d e n c e     t h a t       " b r                                                             o w n
            b   a     g   g     i n g , " w h i c h i s g e n e r a l l y u n r e g u l a t e d , i s a p r                                                                                i m e
            c   a     u   s     e i n i n c i d e n t s o f p u b l i c d r u n k e n n e s s a n d o f d r i v                                                                            e r s
            o   p     e   r     a t i n g a u t o m o b i l e s w h i l e u n d e r t h e i n f l u e n c e o f                                                                              a n
            i   n     t   o     x i c a n t . A c c o r d i n g t o S e r g e a n t W i n d s o r , t h e p o l                                                                            i c e
            a   r     e          r e q u i r e d t o r e s p o n d t o m a n y m o r e c a l l s t o b                                                                                     e e r
            t   a     v   e     r n s t h a t p e r m i t " b r o w n b a g g i n g " t h a n t h e y d o                                                                                    t o
            e   s     t   a     b l i s h m e n t s t h a t " h a [ v e ] a l i q u o r l i c e n s e o r h a [                                                                            v e ]
            j   u     s   t        a p l a i n b e e r l i c e n s e . " I n M e t r o p o l i t a n N a s h v i l                                                                         l e ,
            s   a     l   e     s o f b e e r m u s t c e a s e b e t w e e n t h e h o u r s o f 3 : 0 0 a                                                                                . m .
            t   o         6     : 0 0 a . m . e x c e p t f o r S u n d a y m o r n i n g , w h e n s a l e s                                                                              a r e
            p   r     o   h     i b i t e d     f r o m       3 : 0 0    a . m .  t o 1 2 : 0 0     n o o n .      T h e r e                                                                 i s
            e   v     i   d     e n c e t h a t l i c e n s e d b e e r t a v e r n s c a t e r i n g t o " b r                                                                            o w n
            b   a     g   g     e r s , " r e m a i n o p e n d u r i n g t h e h o u r s b e e r s a l e s                                                                                a r e
            p   r     o   h     i b i t e d i n o r d e r t o s e l l m i x e r s t o t h e " b r o w n b                                                                                  a g -

                                                                                                            1 5
             g e r s " a n d t o p r o v i d e                                t h e m            w i t h       a     p l a c e           t o     c o n t i n u e                  t h e i r
             d r i n k i n g . . . .

S h a w ,       s u p r a , 7 2 1             S . W . 2 d            8 0 1 .



             W e      f i n d       t h e         e v i d e n c e             i n         S h a w          a n d      t h e        e v i d e n c e            i n          t h i s          c a s e      t o

b e     s t r i k i n g l y                 s i m i l a r             a s           i t          r e l a t e s             t o       t h e          d e m o n s t r a t o n                      o f       a

l e g i t i m a t e              p u b l i c        i n t e r e s t                 i n         d i m i n i s h i n g               t h e        n u m b e r            o f         i n c i d e n t s

o f      p u b l i c             d r u n k e n n e s s                     a n d           t h e           n u m b e r             o f         i n t o x i c a t e d                    d r i v e r s

o p e r a t i n g           w i t h i n           t h e       c i t y          l i m i t s .



             F r o m        a l l       t h e         a u t h o r i t i e s                       s t u d i e d            a n d         c i t e d ,              i t       i s       p a t e n t l y

c l e a r       t h a t      a      m u n i c i p a l i t y                   s u c h            a s      K n o x v i l l e              p o s s e s s e s               t h e        i n h e r e n t

p o w e r       t o       e n a c t         a n      o r d i n a n c e                    t o       c a r r y         o u t        t h e        i n t e n t             a n d         p u r p o s e s

o f     t h e         o r d i n a n c e             u n d e r              c o n s i d e r a t i o n                      a s       s t a t e d             i n         i t s         c a p t i o n .

T h e    o r d i n a n c e             m u s t        b e     p r o p e r l y                    d r a f t e d            a n d      e n a c t e d ,               h o w e v e r ,              t o      b e

p e r m i s s i b l e .                     W e      a r e           o f           t h e          o p i n i o n             t h a t            t h e        o r d i n a n c e                   u n d e r

c o n s i d e r a t i o n              d o e s        n o t          m e e t          t h e            r e q u i r e d            t e s t s         a n d          i s ,          t h e r e f o r e ,

i n v a l i d .



             T h e        p u r p o s e s           a n d      i n t e n t                 o f         t h e       o r d i n a n c e             a r e       c o m m e n d a b l e                     a n d

a r e       d e s i g n e d           t o         r e d u c e              p u b l i c                 d r u n k e n n e s s               a n d         t h e          o p e r a t i o n                o f

m o t o r       v e h i c l e          b y         p e r s o n s             i n          a n          a l c o h o l i c           i m p a i r e d                c o n d i t i o n .                    N o

m a t t e r        h o w         c o m m e n d a b l e ,                   m e r i t o r i o u s                    o r       a d m i r a b l e             t h e           p u r p o s e s              o f

a n     o r d i n a n c e             a r e ,        i t       i s          s t i l l              i n v a l i d            u n l e s s            i t      m e e t s               t h e       t e s t s

h e r e i n b e f o r e              e s t a b l i s h e d                   a n d          s e t         o u t .


                                                                                                    1 6
            F o r       r e a s o n s     s t a t e d ,          w e         r e v e r s e      t h e    j u d g m e n t        o f      t h e      t r i a l

c o u r t       a n d       r e m a n d       t h e    c a s e         t o       t h e       t r i a l    c o u r t     f o r         e n t r y         o f       a

j u d g m e n t         c o n s i s t e n t      w i t h   t h i s           o p i n i o n .        C o s t s   a r e      a s s e s s e d        t o         t h e

a p p e l l e e s .



                                                                                         _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
                                                                                         D o n T . M c M u r r a y , J u d g e


C O N C U R :

_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
H e r s c h e l P . F r a n k s , J u d g e

_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
W i l l i a m H . I n m a n , S e n i o r J u d g e




                                                                                1 7
                                                                      I N         T H E          C O U R T O F A P P E A L S
                                                                                              A T K N O X V I L L E



U N D E R G R O U N D I I ,                           I N C . ,             d / b / a                         )        K N O X C H A N C E R Y
T H E B O I L E R R O O M                                                                                     )        C . A . N O . 0 3 A 0 1 - 9 7 0 9 - C H - 0 0 4 2 5
                                                                                                              )
                                  P l a i n t i f f - A p p e l l a n t                                       )
                                                                                                              )
                                                                                                              )
v s .                                                                                                         )        H O N . S H A R O N                 B E L L
                                                                                                              )        C H A N C E L L O R
                                                                                                              )
                                                                                                              )
T   H   E     C   I T Y      O    FK N       O   X V       I L   L   E ,                                      )        R E V E R S E D           A N D       R E M A N D E D
T   E   N N   E   S S E E    ;   V I C       T   O R         A   S   H E ,        M   A Y O R                 )
O   F     K   N   O X V I    L L E ,         P   H I       L I   P     K E    I   T   H ,                     )
C   H   I E   F     O F      K N O X V       I   L L       E     P   O L I    C   E                           )
D   E   P A   R   T M E N    T ; L A         R   R Y         C   O   X ;      I   V   A   N                   )
H   A   R M   O   N ; C      A R L E E       N     M       A L   O   N E ;        N   I   C     K             )
P   A   U L   I   S ; W      I L L I A       M     P       O W   E   L L ;        J   A   C     K C .         )
S   H   A R   P   ; E D        S H O U       S   E ;         J   E   A N      T   E   A   G     U E ;         )
A   N   D     G   A R Y      U N D E R       W   O O       D ,       I N      T   H   E   I     R             )
O   F   F I   C   I A L      C A P A C       I   T I       E S   ,                                            )
                                                                                                              )
                                  D e f e n d a n t s - A p p e l l e e s                                     )

                                                                                                     J U D G M E N T

                  T h i s             a p p e a l           c a m e          o n              t o      b e         h e a r d           u p o n     t h e      r e c o r d           f r o m     t h e

C h a n c e r y                  C o u r t           o f         K n o x          C o u n t y ,                   b r i e f s          a n d     a r g u m e n t              o f    c o u n s e l .

U p o n            c o n s i d e r a t i o n                         t h e r e o f ,                   t h i s        C o u r t           i s      o f      t h e           o p i n i o n     t h a t

t h e r e           w a s         r e v e r s i b l e                  e r r o r               i n      t h e        t r i a l          c o u r t .

                  W e       r e v e r s e              t h e          j u d g m e n t                   o f        t h e        t r i a l        c o u r t          a n d       r e m a n d     t h e

c a s e           t o       t h e         t r i a l              c o u r t            f o r           e n t r y        o f       a       j u d g m e n t        c o n s i s t e n t           w i t h

t h i s           o p i n i o n .                C o s t s             a r e          a s s e s s e d                t o       t h e       a p p e l l e e s .



                                                                                                                       P E R         C U R I A M